DETAILED ACTION
1.	This action is made Non-final in response to applicants’ Request for Continued Examination filed 9/30/22.  Claims 8-9 are cancelled; claims 1 and 10 are amended; claims 1-7 and 10 are pending.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vachon et al. (US Pub. No. 2020/0070038) in view of Breaker (US Pat. No. 8,979,663) and further in view of D’Luzansky (US Pat. No. 5,052,158).  
As per claims 1 and 3, Vachon et al. teaches a multi-layer underlayment pad 18/20 comprising: a. a first foam layer 24 comprising expanded polyethylene (padding layer panel 24”; “expanded polypropylene” – paragraph [0091]; one ordinary skill in the art would recognize expanded polypropylene as an impact absorbing foam), wherein the first foam layer 24 further comprises a plurality of drain holes (paragraph [0107]); and b. a second layer 18 (“sheet member 18”). Regarding the material of the second layer 18, Vachon et al. teaches wherein the second layer is “different” from the first layer 24 (paragraph [0091]) and contemplates “foam” or “polyurethane” material (claim 3, see also paragraph [0091]). Vachan et al. does not expressly disclose the use of a polyurethane foam layer. However, Breaker, directed to the analogous art of underlayment pads for sports surfaces (paragraph [0002]), teaches such features as a polyurethane foam material for an underlayment pad to be known in the art (column 6, lines 5-15). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to utilize the polyurethane foam material as it is known for its compressibility and rebound properties, which are similar to a putting green (See column 6, lines 1-14 of Breaker).The proposed combination is considered to have a reasonable expectation of success since Vachon contemplates both polyurethane and foam material and is directed to artificial sports fields. 
Regarding the claimed thicknesses, Vachon teaches wherein the second layer 18 is “substantially smaller” in thickness than the first layer 24 (paragraph [0089]), and contemplates the first layer 24 being “five times thicker” than the second layer 18 (claim 7; paragraph [0089]). Vachon does not expressly disclose the numeric values of these layers. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At the time of applicant’s effective filing date, one having ordinary skill in the art would have found it obvious to select an optimal thickness for the first layer, including within the claimed range of 0.6 inches to 1 inch.  The thickness of a base layer is a known result effective variable for impact absorbent quality. As the base layer, this layer serves as the final energy absorbing layer, but also serves to provide the requisite firmness and structural support of the underlayment. As extrinsic evidence, examiner cites to analogous art reference Lemieux (US Pub. No. 2006/0141231) at paragraphs [0038]-[0039]) which recognizes this balancing test in the base layer thickness. As noted above, Vachon teaches wherein the second layer 18 is five times thinner than base layer, or first foam layer 24 (paragraph [0089]). Thus, when the first foam layer is from .6 inches to 1 inch, the claimed range of the second layer thickness is met (i.e. from .125 inches to about .188 inches). 
Vachon et al. contemplates that “suitable means of attachment” can be used to facilitate securement of the first and second layer (paragraph [0093]), but does not expressly disclose a woven scrim backing layer located between the first foam layer and the second foam layer.  However, tertiary reference D’Luzansky, directed to the analogous art of sport flooring underlayment, teaches such features to be known in the art (“scrim material 105 which may be open weave” that is positioned “Between the two foam layers 100 and 102”; scrim material 105 is “bonded to the adjacent foam layers – column 7, lines 49-60). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious combine the scrim backing layer for the expected purpose and as taugtht by D’Luzansky: “to prevent the foam components from stretching” due to lateral loads (column 7, lines 50-55).  The proposed modification is considered to have a reasonable expectation of success since Vachon permits any “suitable means of attachment” to secure the first and second layer (paragraph [0093]). Regarding the material of the scrim, D’Luzansky teaches the use of polyethylene material (column 7, lines 49-60), which is not among the claimed group consisting of polypropylene, phosphoenolpyruvate polymer, polyamide, acrylic polymer, and combinations thereof.  However, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) per MPEP 2144.07.  At time of applicant’s effective filing date, one having ordinary skill in the art would understand that polypropylene to have suitable properties of high strength, low costs, flexibility/stretchiness, desirable memory factor, low weight, and efficiency in manufacturing – See e.g. Brodeur, JR. (US Pat. No. 5,352,158) and Arthers (US Pub. No. 2007/0059999), cited as extrinsic evidence. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to use a polypropylene material for the scrim layer with these known suitable properties. To use a polypropylene material for the scrim material would expectantly add protection to the foam layers without mitigating the desired functionality of the underlayment foam layers. The foam layers will be prevented or mitigated from being stretched beyond their limits, yet still provide some compression as intended, in a low cost, easily manufactured manner.  
As per claim 2, Vachon et al. teaches wherein the underlayment is consisting of the first foam layer 24 as a bottom layer and the second foam layer 18 as a top layer (Fig. 3).  
As per claims 4-5, Vachon et al. does not teach the use of additional compositions to make up the first 24 and second layers 18 (“one of” ... “expanded polypropylene”, “polyurethane”). Similarly, secondary reference Breaker does not teach the use of resins, or other additives for the polyurethane foam. As such, they are each construed as teaching a composition consisting “essentially of” expanded polyethylene (Vachon et al.) and polyurethane (Breaker – “polyurethane foam”).  
As per claims 6-7, the “expanded polyethylene” material of the padding layer 24 of Vachon et al. inherently comprises a density, but Vachon et al. does not expressly disclose its numeric value. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At the time of applicant’s effective filing date, one having ordinary skill in the art would have found it obvious to select an optimal density for the first foam layer, including within the claimed range of about 1.1 lb./ft3 to about 1.45 lb./ft3. The density is a result effective variable for the softness and rebound speed of the layer and one ordinary skill in the art would recognize the softness and rebound speed to be dependent on the desired sport to be played.  Supplemental to this, secondary reference Breaker teaches a polyethylene foam having a density of about 1.1 lb./ft3 to about 1.45 lb./ft3 (column 6, lines 1-13). At the time of applicant’s effective filing date, one ordinary skill in the art would have found it obvious to select a density of the expanded polyethylene of Vachon et al. in an amount of the density of the polyethylene foam of Breaker, to withstand the compression of walking and also to provide a rebound property akin to golf surfaces. 
As per claim 10, in addition to the combined teachings of Vachon et al., Breaker and D’Luzansky set forth above in the rejection of claims 1-2, Vachon et al. further teaches c. an artificial turf layer 16 (“synthetic turf” – paragraph [0095]) above the second foam layer 18 (Fig. 3). The motivation to combine secondary reference Breaker and tertiary reference D’Luzansky is the same as stated above.   

4.	Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada. (US Pat. No. 5,848,940) in view of Breaker (US Pat. No. 8,979,663) and further in view of D’Luzansky (US Pat. No. 5,052,158) and further in view of Vachon et al. (US Pub. No. 2020/0070038).  
As per claim 1, Yamada teaches a multi-layer underlayment pad comprising: a. a first foam layer 8 comprising polyethylene (“polypropylene foam” – column 5, lines 11-16; Fig. 3A) having a thickness ranging from about 0.25 inches to about 2 inches (i.e. around 4 cm -column 5, lines 19-28); and b. a second foam layer 9 comprising urethane (“urethane foam” - column 5, lines 35-45) having a thickness ranging from about 0.125 inches to about 1 inch (column 5, lines 39-45). 
Regarding the material of the second foam layer 9, Yamada teaches wherein the second foam layer is urethane foam (column 5, lines 35-45) as opposed to “polyurethane” material. These terms are often used interchangeably, however, some compositional difference is technically present. Examiner cites to Breaker, directed to the analogous art of underlayment pads for sports surfaces (paragraph [0002]), which teaches such features as a polyurethane foam material for an underlayment pad to be known in the art (column 6, lines 5-15). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to utilize the polyurethane foam material as it is known for its compressibility and rebound properties, which are similar to a putting green (See column 6, lines 1-14 of Breaker). The proposed combination is considered to have a reasonable expectation of success since Yamada contemplates urethane foam material and is directed to artificial sports fields. 
Examiner further concedes that there is a compositional differences between “expanded polypropylene” foam and “polypropylene” foam (though they are often interchangeably used). However, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) per MPEP 2144.07.  Here, “expanded” polypropylene foam is known to have suitable characteristics of flexibleness and good absorption properties and one ordinary skill in the art would have found it obvious to utilize this material for these known characteristics.  
Yamada does not expressly disclose a woven scrim backing layer located between the first foam layer and the second foam layer.  However, tertiary reference D’Luzansky, directed to the analogous art of sport flooring underlayment, teaches such features to be known in the art (“scrim material 105 which may be open weave” that is positioned “Between the two foam layers 100 and 102”; scrim material 105 is “bonded to the adjacent foam layers – column 7, lines 49-60). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious combine the scrim backing layer for the expected purpose and as taught by D’Luzansky: “to prevent the foam components from stretching” due to lateral loads (column 7, lines 50-55).  The proposed modification is considered to have a reasonable expectation of success since Yamada is not limiting in the integration of the first and second foam layers. Regarding the material of the scrim, D’Luzansky teaches the use of polyethylene material (column 7, lines 49-60), which is not among the claimed group consisting of polypropylene, phosphoenolpyruvate polymer, polyamide, acrylic polymer, and combinations thereof.  However, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) per MPEP 2144.07.  At time of applicant’s effective filing date, one having ordinary skill in the art would understand that polypropylene to have suitable properties of high strength, low costs, flexibility/stretchiness, desirable memory factor, low weight, and efficiency in manufacturing – See e.g. Brodeur, JR. (US Pat. No. 5,352,158) and Arthers (US Pub. No. 2007/0059999), cited as extrinsic evidence substantiating the known suitable properties of polypropylene. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to use a polypropylene material for the scrim layer with these known suitable properties. To use a polypropylene material for the scrim material would expectantly add protection to the foam layers without mitigating the desired functionality of the underlayment foam layers. The foam layers will be prevented or mitigated from being stretched beyond their limits, yet still provide some compression as intended, in a low cost, easily manufactured manner.  
Lastly, Yamada et al. does not expressly teach wherein the first foam layer 8 comprises a plurality of drainage holes. However, Vachon et al., directed to the analogous art of underlayment mats, teaches such features as a first layer 18 comprising drainage holes to be known in the art (paragraph [0107]). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to add drainage holes to its bottom foam layer 8 for the expected purpose of avoiding water accumulation in its mat. Water will be conveniently drained into base layer 7, preserving the functionality and durability of the mat during raining seasons. The proposed modification is considered to have a reasonable expectation of success as the holes can bored using known boring techniques and the primary purpose of Yamada will not be frustrated by the holes. 
As per claim 2, Yamada et al. teaches wherein the underlayment is consisting of the first foam layer 8 as a bottom layer and the second foam layer 9 as a top layer (Fig. 3A).  
With respect to claim 3, Yamada teaches wherein the thickness of the first foam layer 8 is about 1.574 inches (i.e. just outside the claimed ranges of “about 0.6 inches to about 1 inch”) and the thickness of the second foam layer ranges from about 0.125 inches to about 0.188 inches (column 5, lines 39-45). Regarding the claimed range for the first foam layer, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At the time of applicant’s effective filing date, one having ordinary skill in the art would have found it obvious to select an optimal thickness for the first layer, including within the claimed range of 0.6 inches to 1 inch.  The thickness of a base layer is a known result effective variable for impact absorbent quality. As the base layer, this layer serves as the final energy absorbing layer, but also serves to provide the requisite firmness and structural support of the underlayment. As extrinsic evidence, examiner cites to analogous art reference Lemieux (US Pub. No. 2006/0141231) at paragraphs [0038]-[0039]) which recognizes this balancing test in the base layer thickness.
As per claims 4-5, Yamada does not teach the use of additional compositions to make up the “polyethylene” foam. Similarly, secondary reference Breaker does not teach the use of resins, or other additives for the polyurethane foam. As such, they are each construed as teaching a composition consisting “essentially of” polyethylene foam and polyurethane (Breaker – “polyurethane foam”).  The motivation to combine is the same as stated above. Regarding the use of “expanded” polyethylene, examiner reiterates the preferred material case law above MPEP 2144.07 - “expanded” polypropylene foam consisting essentially of expanded polyethylene is known to have suitable characteristics of flexibleness and good absorption properties and one ordinary skill in the art would have found it obvious to utilize such for these known characteristics.  
As per claims 6-7, the first foam material of the padding layer 8 of Yamada inherently comprises a density, but Yamada et al. does not expressly disclose its numeric value. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At the time of applicant’s effective filing date, one having ordinary skill in the art would have found it obvious to select an optimal density for the first foam layer, including within the claimed range of about 1.1 lb./ft3 to about 1.45 lb./ft3. The density is a result effective variable for the softness and rebound speed of the layer and one ordinary skill in the art would recognize the softness and rebound speed to be dependent on the desired sport to be played.  Supplemental to this, secondary reference Breaker teaches a polyethylene foam having a density of about 1.1 lb./ft3 to about 1.45 lb./ft3 (column 6, lines 1-13). At the time of applicant’s effective filing date, one ordinary skill in the art would have found it obvious to select a density of the polyethylene of Yamada in an amount of the density of the polyethylene foam of Breaker, to withstand the compression of walking and also to provide a rebound property akin to golf surfaces. 
As per claim 10, in addition to the combined teachings of Yamada, Breaker, D’Luzansky and Vachon et al. set forth above in the rejection of claims 1-2, Yamada further teaches c. an artificial turf layer 3 above the second foam layer 9 (Fig. 3A). The motivation to combine secondary reference Breaker and tertiary reference D’Luzansky is the same as stated above.   



Response to Arguments
5.	Applicant's arguments filed 9/30/22 have been fully considered but they are not persuasive. 
Applicant continues to argue that adding a scrim layer (of D’Luzansky) between the first and second foam layers of Vachon et al. would render Vachon et al. unsatisfactory for its intended purpose.  According to applicant, since the only “means” contemplated by Vachon are being glued or bonding via heating, then it is improper to use a scrim layer to attach the layers directly. Examiner respectfully disagrees. The express teaching of Vachon actually states wherein the first and second layer can be secured by “suitable means of attachment” (paragraph [0093]). To suggest that anything but direct attachment between the first and second layer is permitted is a distortion of the express language of Vachon. Moreover, the intended purpose of Vachon is not frustrated by the addition of the scrim layer. Applicant does not provide any scientific reasoning for how a scrim layer, a known minimally invasive layer, would undermine the intended purpose of Vachon et al. Moreover, the use of “glue” as expressly contemplated by Vachon will inherently induce some interference with the “interface” between the first and second layer, undermining applicant’s position that the “interface” between the layers cannot be obstructed or the primary purpose is rendered unsatisfactory. The underlayment of Vachon as modified by D’Luzansky provides improved surface covering that is easy to manipulate, and is flexible and durable (especially with the benefits of the scrim layer). 
Applicant argues wherein Vachon fails to teach drainage holes in the first foam layer. Examiner respectfully disagrees. At paragraph [0107], Vachon teaches “draining holes” in the padding layer 24. 
It is noted applicants’ arguments do not even attempt to address the application of Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) - MPEP 2144.07, which is cited as the basis for an prima facie obvious determination to select a material from group consisting of polypropylene, phosphoenolpyruvate polymer, polyamide, acrylic polymer, and combinations thereof for the scrim layer.   

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Breaker (US Pat. No. 9,486,690). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711